DETAILED ACTION
This action is a response to the application filed on 07/24/2019.
Claims 1-5, 8-11, 14 and 17 are pending.
Claims 6-7, 12-13, and 15-16 have been canceled.
Claims 1-5, 8-11, 14 and 17 are allowed.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“request unit” in claim 1 being interpreted as “a terminal or a PC or other user terminal 28 having a user interface, for example a keyboard, touchscreen or the like”(see paragraph [0086]).
“supply device” in claim 1 being interpreted as “an automatic vending machine at the maintenance and/or repair center, wherein the automatic vending machine comprises a magazine for spare parts to be supplied, and an automatic vending machine output to issue the requested spare part” (see paragraph [0017]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	
	
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Kevin W Guynn (29,927) on 10/29/2021.

The application has been amended as follows: 

1. (Original) A device for providing spare parts of an aircraft to at least one of a maintenance or repair center for the aircraft, comprising: 
a spare part information storage device, which contains information about each available spare part of the aircraft, including a spare part identifier and its installation location relative to other available spare parts, 
a transaction information storage device, which contains information about previous transactions for each available spare part, 
a computer unit, 
a request unit for requesting a spare part,
 an information output unit, and 
a supply device for supplying a requested spare part, 

wherein the computer unit is configured, when a spare part is requested, to check whether a probability value that the need for this requested spare part from the one group implies that a different spare part from the one group is also needed is above a predetermined threshold or not, and if the probability value for the other spare part is above the threshold, to output the spare part identifier of the other spare part via the information output unit.  

2. (original)  The device according to claim 1, wherein the supply device comprises an automatic vending machine at the maintenance or repair center, wherein the automatic vending machine comprises a magazine for spare parts to be supplied, and an automatic vending machine output for issuing the requested spare part.  

3. (Original) The device according to claim 2, wherein at least one of the 
automatic vending machine is configured to deliver information about transactions enacted on the automatic vending machine to the transaction information storage device, 

the magazine contains groups of spare parts, in which the probability value that a need for a spare part from one group of the groups means that another spare part from the one group is also needed, is above a predetermined threshold, 
the magazine contains groups of at least one of spare parts or tools, which are needed together in selectable maintenance or repair operations.  

4. (original) The device according to claim 2, wherein the computer unit is configured to determine, for each available spare part based on the information from at least one of the spare parts information storage device or the transaction information storage device, a demand parameter that specifies how often the spare part is needed at the maintenance or repair center, and to issue an instruction to fill the magazine on the basis of the demand parameter.  

5. (original) The device according to claim 2, wherein the automatic vending machine contains at least one tool for exercising a maintenance or repair operation, wherein said tool can be obtained from the automatic vending machine by a user by way of a transaction to be enacted on the automatic vending machine.  

6. (Canceled)



8. (Original) A method for supplying spare parts of an aircraft to at least one of a maintenance or repair center for the aircraft, comprising the steps: 
a) supplying spare part information about each available spare part, wherein the spare part information contains a spare part identifier and information about an installation location of the spare part relative to some of the other available spare parts; 
b) supplying transaction information about previous transactions for each available spare part, 
c) calculating, from the transaction information and the spare part information, probability values for groups of at least two each of the available spare parts, wherein a probability value indicates a probability that if a given first spare part is needed from one of the groups, a different spare part from the one of the groups is also needed for a maintenance or repair operation, 
d) requesting a first spare part, 
e) investigating whether a probability value assigned to the first spare part for a grouping with at least one second spare part exceeds a predetermined threshold, and, if the threshold is exceeded, outputting information that the second spare part is probably also needed and outputting a spare part identifier for the second spare part, and 
f) supplying the first spare part.  
	
9. (Original) The method according to claim 8, further comprising 


10. (Original) The method according to claim 8, wherein step f) includes: 
f1) operating an automatic vending machine located at the maintenance 33PATENT APPLICATION6224.138067 or repair center, which has a magazine for spare parts to be supplied and an automatic vending machine output to issue the requested spare part from the magazine.  

11. (Original) The method according to claim 10, further comprising one, a plurality or all of the following steps: 
storing transaction information about by transactions enacted on the automatic vending machine;
identifying from at least one of the transaction information or the spare part information, a number comprising how often each available spare part has so far been needed, and filling the magazine with those spare parts for which this number is above a predetermined threshold; 
stocking groups of spare parts in the magazine, for which a probability value that a need for a spare part from one group of the groups implies that another part from the one group is also needed is above a predetermined threshold, and jointly issuing such all of the spare parts from the one group via the automatic vending machine output; 
stocking groups of at least one of spare parts or tools in the magazine, which spare parts or tools in one group of the groups are needed together in a predetermined 
 stocking certain tools, which are needed in certain maintenance or repair operations, in the automatic vending machine and issuing the tools on request.  

12. (Canceled)

13. (Canceled)

14. (Original) The method according to claim 10, further comprising the step of 
determining for each spare part to be supplied, based on at least one of the transaction information or the spare part information, whether step f1) is carried out for its provision.  

15. (Canceled)

16. (Canceled)

17. (Amended) A computer program product, comprising commands which during an execution of a program by a computer unit of a device causes said device to carry out a method for supplying spare parts of an aircraft to at least one of a maintenance or repair center for the aircraft, comprising the steps: 
a) supplying spare part information about each available spare part, wherein the spare part information contains a spare part identifier and information about an installation location of the spare part relative to some of the other available spare parts; 
b) supplying transaction information about previous transactions for each available spare part, 
c) calculating, from the transaction information and the spare part information, probability values for groups of at least two each of the available spare parts, wherein a probability value indicates a probability that if a given first spare part is needed from one of the groups, a different spare part from the one of the groups is also needed for a maintenance or repair operation, 
d) requesting a first spare part, 
e) investigating whether a probability value assigned to the first spare part for a grouping with at least one second spare part exceeds a predetermined threshold, and, if the threshold is exceeded, outputting information that the second spare part is probably also needed and outputting a spare part identifier for the second spare part, and 
f) supplying the first spare part.  


Reasons for Allowance
Claims 1-5, 8-11, 14 and 17 are allowed as amended/presented in Amendment (“Response”) filed 05/17/2021 , claims 1-5, 8-11, 14 and 17 are allowed as amended/presented above, and claims 6-7, 12-13, and 15-16 have been cancelled. The following is an examiner’s statement of reasons for allowance:

Claim 1 discloses:
A device for providing spare parts of an aircraft to at least one of a maintenance or repair center for the aircraft, comprising: a spare part information storage device, which contains information about each available spare part of the aircraft, including a spare part identifier and its installation location relative to other available spare parts, a transaction information storage device, which contains information about previous transactions for each available spare part, a computer unit, a request unit for requesting a spare part, an information output unit, and a supply device for supplying a requested spare part, wherein the computer unit is configured to calculate, for groups of at least two each of the available spare parts, based on the information about previous transactions and the information on the installation location relative to other spare parts, a probability value that a need for a given first spare part from one group of the groups will mean that a different spare part from the one group is also needed for a maintenance or repair operation, wherein the computer unit is configured, when a spare part is requested, to check whether a probability value that the need for this requested spare part from the one group implies that a different spare part from the one group is also needed is above a predetermined threshold or not, and if the probability value for the other spare part is above the threshold, to output the spare part identifier of the other spare part via the information output unit.  
Claim 8 discloses:
A method for supplying spare parts of an aircraft to at least one of a maintenance or repair center for the aircraft, comprising the steps: a) supplying spare part information about each available spare part, wherein the spare part information contains a spare part identifier and information about an installation location of the spare part relative to some of the other available spare parts; b) supplying calculating, from the transaction information and the spare part information, probability values for groups of at least two each of the available spare parts, wherein a probability value indicates a probability that if a given first spare part is needed from one of the groups, a different spare part from the one of the groups is also needed for a maintenance or repair operation, d) requesting a first spare part, e) investigating whether a probability value assigned to the first spare part for a grouping with at least one second spare part exceeds a predetermined threshold, and, if the threshold is exceeded, outputting information that the second spare part is probably also needed and outputting a spare part identifier for the second spare part, and f) supplying the first spare part.  

Claim 17 discloses:
A computer program product, comprising commands which during an execution of a program by a computer unit of a device causes said device to carry out a method for supplying spare parts of an aircraft to at least one of a maintenance or repair center for the aircraft, comprising the steps: a) supplying spare part information about each available spare part, wherein the spare part information contains a spare part identifier and information about an installation location of the spare part relative to some of the other available spare parts; b) supplying transaction information about previous transactions for each available spare part, c) calculating, from the transaction information and the spare part information, probability values for groups of at least two each of the available spare parts, wherein a probability value indicates a probability that if a given first spare part is needed from one of the groups, a different spare part from the one of the groups is also needed for a maintenance or repair operation, d) requesting a first spare part, e) investigating whether a probability value assigned to the first spare part for a grouping with at least one second spare part exceeds a predetermined threshold, and, if the threshold is exceeded, outputting information that the second spare part is probably also needed and outputting a spare part identifier for the second spare part, and f) supplying the first spare part.  

The examiner notes the cited italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-5, 9-11, 14, and 17 each depend from one of allowable claims 1 and 8, and therefore claims 2-5, 9-11, 14, and 17 are allowable for reasons consistent with those identified with respect to claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892 for example:
Avery et al. (US 2007/0156491 A1)- depicts maintaining an aircraft with specific parts
Nelson (US 6,487479 B1) – teaches part repair in an airplane
Jacoby et al. (US 2006/0047559 A1) – teaches managing supply inventory and demand probability for parts.

Ringewald et al. (US 2010/0162115 A1)- teaches prediction that additional items will be desired by a consumer and past purchase history	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WHITNEY POFFENBARGER/Examiner, Art Unit 3627       




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627